DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 3/31/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13-15, 20, 21, 23, 27, 31, 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. “Ma” US 2019/0181883 in view of Korb et al. “Korb” US 2016/0087648.

Regarding claims 1 and 21, Ma teaches a method and an apparatus for wireless communications, comprising: 
a processing system configured to generate a first packet using a first low density parity check (LDPC) encoding process, the first packet having a set of information bits and a first set of parity bits (the transmitter encodes information using a base matrix to obtain an LDPC code, step 501 Figure 7a wherein the base matrix includes information bits and check bit parts; Paragraph 10.  The transmitter generates and sends a packet using the LDPC; step 504-506 Figure 7a), 
generate coded bits using a second LDPC encoding process if the first packet is not successfully decoded by a wireless device (when the receiver end determines the initially transmitted LDPC code is not decoded successfully (step 514 Figure 8), then the transmit end generates to-be-retransmitted bits and sends those; Step 517-518 Figure 8.  This newly generated packet includes some or all punctured bits; Paragraphs 208-209.  Thus the transmitter generates coded bits using a second LDPC process when the first packet is not decoded), 
wherein the coded bits generated using the second LDPC encoding process include at least some of the same set of information bits as the first packet and a second set of parity bits and generate a second packet including at least some of the coded bits generated using the second LDPC encoding process (the transmitter re-transmits the data (thus include at least some of the same set of information bits as the first packet) and further the second packet is generated by puncturing some of the bits 
an interface configured to output the first and second packets for transmission (step 505 sends the first packet (Figure 7A), and step518 outputs the second packet (Figure 8)).
While Ma teaches sending data and retransmitting data with different punctured bits, Ma does not expressly disclose the second LDPC encoding process has at least one different puncturing or repetition process to generate the second set of parity bits different from the first set of parity bits; however, Korb teaches a first and second LDPC process.  The LDPC processes differ because they are based on the puncturing of parity bits of the other signal.  Therefore, there are two distinct LDPC processes which have different parity bits as claimed; Paragraph 34.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ma to include different LDPC processes which have different parity bits as taught by Korb.
	One would be motivated to make the modification such that the system can improve decoding performance as taught by Korb; Paragraph 8.

Regarding claim 2, Ma teaches the second LDPC process generated the bits based on same information as the first LDPC encoding process (the second LDPC process generates to-be-retransmitted data, steps 517-518 of Figure 8.  As the data is being re-transmitted, the generated second packet would be based on same information 

Regarding claims 3 and 23, Ma teaches the first and second packets are output as part of an incremental redundancy HARQ process (Paragraphs 4-5 disclose HARQ IR).

Regarding claim 4, Ma teaches varying the; modulation scheme when outputting the first and second packets (the modulator of the transmitter is configured to modulate the LDPC code through puncturing before transmitting the to be transmitted and to be retransmitted data; Paragraph 107.  Therefore, based on puncturing (which is different for the first and second packet) one can see the modulation is varied).

Regarding claim 5, Ma teaches generated the coded bits using the second process includes generating the second set of parity bits by applying puncturing (Paragraph 209 teaches the to-be-retransmitted data is generated by puncturing some of the bits).

Regarding claim 6, Ma teaches the second packet includes parity bits punctured in the first process and not include in the first packet (the to be transmitted data includes punctured bits; Paragraph 16.  The parity bits that were punctured were thus not included in the first packet.  Further, the second process can puncture some but not all of the bits of the originally transmitted data; Paragraphs 208-209, Figure 8.  Any parity 

Regarding claims 7 and 27, Ma teaches the second packet includes a subset of the first set of parity bits included in the first packet (Paragraph 209 teaches the to-be-retransmitted data is generated by puncturing some of the bits.  As some, not all, of the parity bits are punctured, the second packet includes a subset of the bits from the first packet).

Regarding claim 8, Ma teaches the second packet includes a subset of the information bits in the first packet (the transmitter encodes information using a base matrix to obtain an LDPC code, step 501 Figure 7a wherein the base matrix includes information bits and check bit parts; Paragraph 10.  Further, after the receiver decodes the first packet, information from the base matrix is altered/removed.  Thus when the second packet is generated based on a different base matrix with less information, one can see a subset of information would be in the second packet compared to the first; Paragraph 17).

Regarding claim 9, Ma teaches the first and second LDPC processes use first and second codes (Paragraph 27 teaches a first and second LDPC code).

Regarding claims 11 and 31, Ma teaches the second process includes additional parity bits not included in the first set of parity bits (the to be transmitted data includes 

Regarding claims 13 and 33, Ma teaches the second packet includes aggregation of HARQ retransmission or new data bits not included in the first packet (the second packet includes a concatenation (i.e. aggregation of the HARQ retransmission) of the initially transmitted data and the retransmitted data.  Further, only some of the bits may be punctured in the second packet which would include new bits not included in the first packet; Paragraphs 209 and 213).

Regarding claims 14 and 34, Ma teaches a method and an apparatus for wireless communications, comprising: 
a first interface configured to obtain at least a portion of a first packet having a set of information bits and a first set of parity bits and to obtain at least a portion of a second packet having a second set of parity bits (the transmitter encodes information using a base matrix to obtain an LDPC code, step 501 Figure 7a wherein the base matrix includes information bits and check bit parts; Paragraph 10.  The transmitter generates and sends a packet using the LDPC; step 504-506 Figure 7a.  Step 505 the transmitter sends the first packet (Figure 7A), and step518 outputs the second packet (Figure 8) to the receiver and thus the interface at the receiver obtains the first and 
a processing system configured to: attempt to decode the information bits of the first packet using a first low density parity check (LDPC) decoding process (Step 514 Figure 8 decodes the data), 
generate a negative acknowledgment (NACK) packet notifying a wireless device that at least a portion of the information bits was not successfully decoded (a NACK is generated when the decoding fails; Steps 514 and 515 Figure 8),
combine the portion of the first packet with the portion of the second packet, and re-attempt to decode the portion of the information bits that was not successfully decoded based on combined first and second packets using a second LDPC decoding process (Step 521 Figure 8 concatenates the first and second packets and attempts further decoding; Paragraphs 213-221); and 
a second interface configured to output the NACK packet for transmission (the receiver sends a NACK to the transmitter; Step 515 Figure 8).
While Ma teaches sending data and retransmitting data with different punctured bits, Ma does not expressly disclose the second LDPC encoding process has at least one different puncturing or repetition process to generate the second set of parity bits different from the first set of parity bits; however, Korb teaches a first and second LDPC process.  The LDPC processes differ because they are based on the puncturing of parity bits of the other signal.  Therefore, there are two distinct LDPC processes which have different parity bits as claimed; Paragraph 34.

	One would be motivated to make the modification such that the system can improve decoding performance as taught by Korb; Paragraph 8.

Regarding claim 15, Ma teaches the decoding assumes coded bits of the second packet were generated based on same information bits as the first process (the second LDPC process generates to-be-retransmitted data, steps 517-518 of Figure 8.  As the data is being re-transmitted, the generated second packet would be based on same information used in the first process.  Further, the to-be retransmitted data punctures some of the bits from the original transmission; Paragraphs 208-209.

Regarding claim 20, Ma teaches the second packet includes aggregation of HARQ retransmission or new data bits not included in the first packet (the second packet includes a concatenation (i.e. aggregation of the HARQ retransmission) of the initially transmitted data and the retransmitted data.  Further, only some of the bits may be punctured in the second packet which would include new bits not included in the first packet; Paragraphs 209 and 213).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Korb and further in view of Kim et al. “Kim” US 2007/0220399.

Regarding claims 10 and 30, MA does not expressly disclose first and second LDPC code rates wherein the second rate is lower than the first.  However, Kim teaches the use of LDPC methods that support various code rates; Paragraph 10.  Further, Figure 6 and Paragraph 37 disclose the various rates such as ½, 2/3, etc.. thus showing the second rate can be lower than the first LDPC code rate.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ma to include a second LDPC code rate that is lower than the first rate as taught by Kim.
	One would be motivated to make the modification such that the system can support various code rates as taught by Kim; Paragraph 10.

Claims 12 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Korb and further in view of Sun et al. “Sun” US 2016/0156438.

Regarding claims 12 and 32, Ma does not disclose indicating an extra OFDM symbol is used.  However, Sun teaches that a LTPC extra OFDM symbol subfield indicates that the data portion includes an extra OFDM symbol added by a LDCP encoding process or not; Paragraph 89.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ma to include an indicator as to whether or not an extra OFDM symbol is used as taught by Sun.
One would be motivated to make the modification such that the system can identify whether or not extra OFDM symbols are added by the LDCP process or not as taught by Sun; Paragraph 89.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Korb and further in view of HA et al. “Ha” US 2018/0067802.

Regarding claim 16, Ma does not teach a portion of the unsuccessfully decoded data includes a codeword.  However, Ha teaches LDPC decoding of the codeword determines to have failed; Paragraph 126.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ma to include a codeword is part of the data not successfully decoded as taught by Ha.
.

Claims 17 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Korb and further in view of GOTMAN et al. “Gotman” US 2011/0216857.

Regarding claims 17 and 37, Ma teaches re-attempting to decode the data using a rate; Paragraphs 213-222 wherein Ma uses the matrix to perform the decoding.  Ma does not teach setting the LLR to zero for unsent coded bits.  However, Gotman teaches the LLR is zero for un-transmitted bits; Paragraph 9.  The decoding is then done based on rat matching and codewords.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of MA to include setting the value for the LLR to zero for unsent bits as taught by Gotman.
	One would be motivated to make the modification such that all the information can be properly decoded as taught by Gotman; Paragraph 9.

Claims 18 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Korb in view of Gotman and further yet in view of Jeong et al. “Jeong” US 2015/0074485.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include decoding the packet based on codeword size and code rate as taught by Jeong.
	One would be motivated to make the modification such information needed to operate all the elements can be properly processed as taught by Jeong; Paragraph 209.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Korb in view of Sun and further in view of Niu et al. “Niu” US 2007/0143656.

Regarding claim 19, Ma does not disclose indicating an extra OFDM symbol is used.  However, Sun teaches that a LTPC extra OFDM symbol subfield indicates that the data portion includes an extra OFDM symbol added by a LDCP encoding process or not; Paragraph 89.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ma to include an indicator as to whether or not an extra OFDM symbol is used as taught by Sun.
One would be motivated to make the modification such that the system can identify whether or not extra OFDM symbols are added by the LDCP process or not as taught by Sun; Paragraph 89.

Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include determining a codeword size based on the indication information as taught by Niu.
One would be motivated to make the modification such that the appropriate code word can be chosen cased on the packet size as taught by Niu; Paragraph 39.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21, 23, 27, 30-34, 37, 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRANDON M RENNER/           Primary Examiner, Art Unit 2419